Citation Nr: 1001671	
Decision Date: 01/11/10    Archive Date: 01/22/10

DOCKET NO.  03-24 267	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada



THE ISSUES

1.  Entitlement to an evaluation in excess of 70 percent for 
posttraumatic stress disorder (PTSD).

2.  Entitlement to an evaluation in excess of 60 percent for 
coronary artery disease (CAD), status post four vessel 
coronary artery bypass graft (CABG).



ATTORNEY FOR THE BOARD

Scott Shoreman, Associate Counsel




INTRODUCTION

The Veteran had active service from June 1963 to June 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 2003 rating decision of the above 
Department of Veterans Affairs (VA) Regional Office (RO).

The Board issued a decision in February 2006 denying the 
Veteran's claim for increased ratings for PTSD and for CAD, 
status post CABG.  The Veteran subsequently appealed these 
issues to the United States Court of Appeals for Veterans 
Claims (Court).  In a March 2008 decision, the Court set 
aside the Board's February 2006 decision as to the above 
listed issues because the notice provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA), as delineated in 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), had not been 
not satisfied.  In July 2009 the Board remanded the Veteran's 
claim for compliance with Vazquez-Flores.  Subsequent to the 
July 2009 Board, the U.S. Court of Appeals for the Federal 
Circuit overruled the 2008 decision of the Court in Vazquez-
Flores, supra.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 
(2009).  Therefore, the claim was recertified to the Board.

Although ordinarily it is incumbent upon the Board to 
strictly comply with a remand order from the Court, based 
upon the theory of "the law of the case," it is now clear 
that the legal rationale for the Court's remand for Vazquez 
notice regarding the increased-rating issues decided in the 
Board's February 2006 decision has been removed by the later 
decision of the Federal Circuit.  Because there has been an 
intervening change in law by higher authority, it is no 
longer necessary for the Board to comply with the March 2008 
Court remand.  See Chisem v. Brown, 8 Vet. App. 374 (1995); 
Leopoldo v. Brown, 9 Vet. App. 33 (1996) (per curiam).  The 
appeal is therefore properly before the Board for final 
appellate consideration.



FINDINGS OF FACT

1.  The Veteran's PTSD is manifested by complaints of 
anxiety, depression, irritability, hypervigilance, an 
exaggerated startle response, nightmares, flashbacks, 
survivor guilt, and social withdrawal, with normal 
orientation, well organized thoughts, a sad mood and affect, 
no inappropriate behaviors, no panic attacks, and a Global 
Assessment of Functioning score of 35

2.  The Veteran's CAD, status post CABG, is manifested by 
complaints of chest pain and shortness of breath on exertion, 
with 4.6 METs of energy expenditure and a left ventricular 
ejection fraction of 42 percent.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 70 percent 
for the Veteran's PTSD have not been met.  38 U.S.C.A. §§ 
1155, 5103(a), 5103A, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. § 3.159, Part 4, including §§ 4.1, 4.2, 4.7, 4.130, 
Diagnostic Code (DC) 9411 (2009).

2.  The criteria for an evaluation in excess of 60 percent 
for the Veteran's CAD, status post CABG, have not been met.  
38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107; 38 C.F.R. § 3.159, 
Part 4, including §§ 4.1, 4.2, 4.7, DC 7017 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits, as codified in pertinent part at 38 
U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2009).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide in accordance 
with 38 C.F.R. § 3.159(b)(1) (2009).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Moreover, where there is an uncured 
timing defect in the notice, subsequent action by the RO 
which provides the claimant a meaningful opportunity to 
participate in the processing of the claim can prevent any 
such defect from being prejudicial.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Supreme Court has held that an error in VCAA notice 
should not be presumed prejudicial, and that the burden of 
showing harmful error rests with the party raising the issue, 
to be determined on a case-by-case basis.  Shinseki v. 
Sanders, 129 S. Ct. 1696 (2009).  In this case, the appellant 
has not demonstrated any prejudicial or harmful error in VCAA 
notice.

In a claim for increase, the VCAA requirement is generic 
notice, that is, the type of evidence needed to substantiate 
the claim, namely, evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on employment, as well as general notice 
regarding how disability ratings and effective dates are 
assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (2009). 

In August 2004 and August 2009, VA sent the Veteran letters 
informing him of the types of evidence needed to substantiate 
his claim and its duty to assist him in substantiating his 
claim under the VCAA.  The letters informed the Veteran that 
VA would assist him in obtaining evidence necessary to 
support his claim, such as medical records, employment 
records, or records from other Federal agencies.  He was 
advised that it is his responsibility to provide or identify, 
and furnish authorization where necessary for the RO to 
obtain, any supportive evidence pertinent to his claim.  See 
38 C.F.R. § 3.159(b)(1).  Although no longer required, the 
appellant was also asked to submit evidence and/or 
information in his possession to the RO.

The Board finds that the content of the letters provided to 
the Veteran complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to 
notify and assist.  In addition, the February 2003 rating 
decision, August 2003 SOC, and July 2005 SSOC explained the 
basis for the RO's action, and the SOC and SSOC provided him 
with additional periods to submit more evidence.  It appears 
that all obtainable evidence identified by the Veteran 
relative to his claim has been obtained and associated with 
the claims file, and that neither he nor his representative 
has identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of this appeal.  It is therefore the Board's 
conclusion that the Veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claims, and to respond to VA notices.

In addition to the foregoing harmless-error analysis, we note 
that the decision of the Court in Dingess v. Nicholson, 19 
Vet. App. 473 (2006) requires more extensive notice in claims 
for compensation, e.g., as to potential downstream issues 
such as disability rating and effective date.  This 
requirement was fulfilled in the August 2009 letter which VA 
sent to the Veteran.

Accordingly, we find that VA has satisfied its duty to assist 
the Veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore no useful purpose would be served in remanding this 
matter for yet more development.  Such a remand would result 
in unnecessarily imposing additional burdens on VA, with no 
additional benefits flowing to the Veteran.  The Court of 
Appeals for Veteran Claims has held that such remands are to 
be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

II.  Applicable Law, Regulations, and Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 2002 & Supp. 
2009); 38 C.F.R. Part 4 (2009).  When a question arises as to 
which of two evaluations shall be assigned, the higher 
evaluation will be assigned of the disability picture that 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7.

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons used to 
support the conclusion.  Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  These regulations include, but are not limited 
to, 38 C.F.R. § 4.1, which requires that each disability be 
viewed in relation to its history and that there be an 
emphasis placed upon the limitation of activity imposed by 
the disabling condition, and 38 C.F.R. § 4.2, which requires 
that medical reports be interpreted in light of the whole 
recorded history, and that each disability must be considered 
from the point of view of the veteran working or seeking 
work.  These requirements for the evaluation of the complete 
medical history of the claimant's condition operate to 
protect claimants against an adverse decision based upon a 
single, incomplete, or inaccurate report, and to enable VA to 
make a more precise evaluation of the disability level and 
any changes in the condition.

In general, when an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, when the current appeal arose from the 
initially assigned rating, consideration must be given as to 
whether staged ratings should be assigned to reflect 
entitlement to a higher rating at any point during the 
pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 
(1999).  Also, staged ratings are appropriate in any 
increased-rating claim in which distinct time periods with 
different ratable symptoms can be identified.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

A. Increased Rating - PTSD

Diagnostic Code 9411 provides, in pertinent part, for the 
following evaluations:

70 percent for occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such 
symptoms as: suicidal ideation; obsessional rituals; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability 
to function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect 
of personal appearance and hygiene; difficulty in adapting 
to stressful circumstances (including work or a work-like 
setting); and an inability to establish and maintain 
effective relationships.

100 percent for total occupational and social impairment, 
due to such symptoms as:  gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability 
to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation 
to time or place; memory loss for names of close 
relatives, own occupation, or own name.  38 C.F.R. § 4.130 
(2009). 

The Global Assessment of Functioning (GAF) is a scale 
reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental health and 
mental illness.  See Richard v. Brown, 9 Vet. App. 266, 267 
(1996), citing Diagnostic and Statistical Manual of Mental 
Disorders (4th ed. 1994) (DSM-IV).  GAF scores of 21 to 30 
denotes behavior that is considerably influenced by delusions 
or hallucinations or serious impairment in communication or 
judgment (e.g, sometimes incoherent, acts grossly 
inappropriately, suicidal preoccupation) or inability to 
function is almost all areas (e.g., stays in bed all day; no 
job, home or friends).  Scores ranging from 31 to 40 reflect 
some impairment in reality testing or communication (e.g., 
speech is at times illogical, obscure, or irrelevant) or 
major impairment in several areas, such as work or school, 
family relations, judgment, thinking, or mood (e.g., 
depressed man avoids friends, neglects family, and is unable 
to work; child frequently beats up other children, is defiant 
at home, and is failing at school).  A GAF score of 41 to 50 
is defined as denoting serious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifter) or 
any serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).  A 
score of 51 to 60 is defined as moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers). 

A GAF score of 61 to 70 is defined as some mild symptoms 
(e.g., depressed mood and mild insomnia) or some difficulty 
in social, occupational, or school functioning (e.g., 
occasional truancy, or theft within the household), but 
generally functioning pretty well, with some meaningful 
interpersonal relationships.  A score of 71 to 80 indicates 
that, if symptoms are present at all, they are transient and 
expectable reactions to psychosocial stressors with no more 
than slight impairment in social and occupational 
functioning.  See Carpenter v. Brown, 8 Vet. App. 240, 242-
244 (1995).

The relevant evidence of record includes reports of the 
Veteran's treatment at VA between June 2000 and December 
2001.  These reflect his complaints of labile mood swings, 
panic attacks, anxiety, depression, insomnia, nightmares, 
flashbacks, disillusionment, violent thoughts, and social 
withdrawal.  The diagnosis was severe PTSD, and he was 
assigned GAF scores that ranged between 22 and 35.

The Veteran was examined by VA in July 2002.  He complained 
of flashbacks of killing people in Vietnam, and noted that he 
could not sleep until midnight because attacks had often 
occurred at midnight.  He stated that he was easily angered 
and that he would then think of killing those that had 
angered him.  He said that he was unable to maintain 
employment and could not even do volunteer work because 
others got on his nerves too much.  The mental status 
examination showed that there was no impairment of thought 
processes or communication.  He did not have any delusions or 
hallucinations (except for flashbacks).  The Veteran had a 
lot of anger, but the examiner noted that he tended to 
exaggerate his symptoms and blamed others for his problems.  
He was oriented in four spheres.  There were no obsessive or 
ritualistic behaviors present.  His speech was logical and 
goal directed, and he had no panic attacks.  The Veteran had 
daily intrusive thoughts, and he was detached and estranged 
from others.  He also endorsed having a startle response and 
stated that he was hypervigilant.  The diagnosis was PTSD, 
and the condition was assigned a GAF score of 37.

The Veteran continued to seek treatment from VA between 2002 
and 2005.  He had mood swings, depression, anger, 
irritability, disillusionment, insomnia, nightmares, 
flashbacks, and social withdrawal.  The treating providers 
consistently noted that he was oriented in four spheres, and 
displayed no delusions, hallucinations, or paranoid ideation.  
Throughout this time frame, his PTSD was consistently 
assigned a GAF score of 35.

VA re-examined the Veteran in November 2004.  He reported 
severe anxiety and depression.  The mental status examination 
noted no impairment of thought processes or of communication, 
and he displayed no delusions or hallucinations.  He appeared 
to be nervous and anxious, and his mood was appropriate to 
thought content.  He was cooperative, had a high emotional 
tone, and displayed no inappropriate behavior during the 
examination.  He was oriented in four spheres.  There were no 
obsessive or ritualistic behaviors exhibited.  His speech was 
goal directed and logical.  There was no evidence of panic 
attacks, and the Veteran described a history of poor impulse 
control.  He appeared to be histrionic and narcissistic, with 
limited empathy for others.  The examiner commented that the 
Veteran tended to be manipulative, and that he had angry 
outbursts which were separate from his PTSD.  He had daily 
intrusive thoughts and nightmares, avoided reminders of the 
war, and was also hypervigilant.  He was able to maintain 
activities of daily living, and the examiner noted that he 
had good hygiene and grooming.  In addition, the Veteran 
could abstract and conceptualize well, comprehension was 
good, perception was normal, coordination good, and there 
were no signs or symptoms of psychosis.  The examiner stated 
"[h]e tends to be dramatic with his presentation of 
symptoms, so that he describes them as a problem for him to a 
degree greater than most would describe them."  The 
diagnosis was PTSD, and a GAF score of 35 was assigned.

After a careful review of the evidence of record, the Board 
finds that a 100 percent schedular evaluation for the 
Veteran's PTSD is not warranted.  There is no objective 
evidence that his PTSD causes total occupational and social 
impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time and place; 
memory loss for names of close relatives, own occupation, or 
own name.  Specifically, the Veteran's thought processes and 
communication have been repeatedly described as unimpaired.  
He does not display any delusions or hallucinations, and his 
behavior has been described as appropriate.  There was no 
indication of any obsessive or ritualistic behaviors.  He was 
able to do his activities of daily living, to include 
maintaining good personal hygiene, and was also fully 
oriented in four spheres.

While the Veteran reported some trouble with short-term 
memory (e.g., forgetting where he had left his keys), his 
long-term memory was intact.  Finally, it is noted that his 
PTSD has, since roughly the year 2000, been assigned a GAF 
score of 35.  As noted above, this represents somewhere 
between a major and serious degree of impairment.  The Board 
finds that the 70 percent disability evaluation currently 
assigned to the Veteran's condition adequately compensates 
him for the current degree of disability resulting from the 
PTSD.

Finally, in light of the holding in Hart, supra, the Board 
has considered whether the Veteran is entitled to "staged" 
ratings for his service-connected PTSD, as the Court 
indicated can be done in this type of case.  Based upon the 
record, we find that at no time during the claims period has 
the disability on appeal been more disabling than as 
currently rated under the present decision of the Board. 

Given the Veteran's complaints associated with employment, 
the Board has also considered whether this case should be 
referred to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1).  See Barringer v. Peake, 22 Vet. App. 242 
(2008).  The record reflects that the Veteran has not 
required frequent hospitalization for the disability, and 
that the manifestations of the disability are not in excess 
of those contemplated by the assigned rating.  Further, 
although the Veteran experiences occupational impairment, 
there is no indication in the record that the average 
industrial impairment from the disability would be in excess 
of that contemplated by the assigned ratings.  The Court has 
held that, "if the criteria reasonably describe the 
claimant's disability level and symptomatology, then the 
claimant's disability picture is contemplated by the rating 
schedule, the assigned schedular evaluation is, therefore, 
adequate, and no referral is required."  Thun v. Peake, 22 
Vet. App. 111, 115 (2008).  Therefore, the Board has 
concluded that referral of this case for extra-schedular 
consideration is not in order.

In conclusion, it is found that the preponderance of the 
evidence is against the Veteran's claim for an increased 
evaluation for the service-connected PTSD.

B.  Increased Rating - CAD

For rating diseases of the heart, one MET (metabolic 
equivalent) is the energy cost of standing quietly at rest 
and represents an oxygen uptake of 3.5 milliliters per 
kilogram of body weight per minute.  When the level of METs 
at which dyspnea, fatigue, angina, dizziness, or syncope 
develops is required for rating, and a laboratory 
determination of METs by exercise testing cannot be done for 
medical reasons, an estimation by a medical examiner of the 
level of activity (expressed in METs and supported by 
specific examples, such as slow stair climbing or shoveling 
snow) that results in dyspnea, fatigue, angina, dizziness, or 
syncope may be used.  38 C.F.R. § 4.104, Note 2 (2009). 

Diagnostic Code 7017 provides ratings for coronary bypass 
surgery.  For three months following hospital admission for 
surgery, a 100 percent rating is assigned.  Thereafter, 
status post coronary bypass surgery resulting in workload of 
greater than 7 METs but not greater than 10 METs results in 
dyspnea, fatigue, angina, dizziness, or syncope, or; 
continuous medication is required, is rated 10 percent 
disabling.  Status post coronary bypass surgery resulting in 
workload of greater than 5 METs but not greater than 7 METs 
results in dyspnea, fatigue, angina, dizziness, or syncope, 
or; evidence of cardiac hypertrophy or dilatation on 
electrocardiogram, echocardiogram, or X-ray, is rated 30 
percent disabling.  Status post coronary bypass surgery 
resulting in more than one episode of acute congestive heart 
failure in the past year, or; workload of greater than 3 METs 
but not greater than 5 METs results in dyspnea, fatigue, 
angina, dizziness, or syncope, or; left ventricular 
dysfunction with an ejection fraction of 30 to 50 percent, is 
rated 60 percent disabling.  Status post coronary bypass 
surgery resulting in chronic congestive heart failure, or; 
workload of 3 METs or less results in dyspnea, fatigue, 
angina, dizziness, or syncope, or; left ventricular 
dysfunction with an ejection fraction of less than 30 
percent, is rated 100 percent disabling.  38 C.F.R. § 4.104.  

The relevant evidence includes VA treatment records developed 
in 2000.  The Veteran complained of occasional chest pain.

At a VA examination in August 2002, the examiner noted that 
it was not possible to objectively measure the Veteran's 
METs.  The level was estimated to be from 3 to 4, but the 
examiner stated that this was primarily related to his back 
and leg problems, and not his heart condition.  See 38 C.F.R. 
§ 4.104, Note (2), indicating that examiner should estimate 
METs where exercising cannot be done for medical reasons.

In July 2004, the Veteran was admitted to a VA facility with 
complaints of chest pain.  He underwent a left heart 
catheterization and a left ventriculogram.  The left 
ventricular ejection fraction was 50 percent.  He had 
stenosis of various arteries, and mild left ventricular 
dysfunction due to anterior apical hypokinesis was diagnosed.  
A perfusion scan conducted in June 2004 found an ejection 
fraction of 38 percent.

VA re-examined the Veteran in November 2004.  His chief 
complaint was of occasional chest pain and shortness of 
breath upon heavy exertion.  The objective examination noted 
blood pressure readings of 160/70 and 158/70.  His neck had 
normal carotid pulses, without bruits.  His heart rate was 
irregular with 60 to 70 beats per minute.  Cardiac palpation 
was unremarkable and the apical impulse was not displaced.  
He had a 1/6 systolic murmur that radiated to the neck, 
suggesting the presence of aortic sclerosis/stenosis.  His 
ejection fraction was 51 percent, and the Cardiolite stress 
test showed METs of 4.6.  The impression was CAD, status post 
stent deployment and status post coronary angioplasties.

After a careful review of the evidence of record, the Board 
finds that an increased evaluation for the service-connected 
CAD is not warranted.  Initially, we note that the Veteran 
has not been diagnosed with chronic congestive heart failure.  
Second, his workload is not 3 METs or less; in fact, it is 
4.6.  Finally, his left ventricular dysfunction is not 
manifested by an ejection fraction of less than 30 percent.  
To the contrary, the recent VA examination noted that it was 
42 percent.  Therefore, the Veteran's CAD does not meet the 
100 percent schedular rating criteria noted above.

Finally, in light of the holding in Hart, supra, the Board 
has considered whether the Veteran is entitled to "staged" 
ratings for his service-connected CAD, status post CABG, as 
the Court indicated can be done in this type of case.  Based 
upon the record, we find that at no time during the claims 
period has the disability on appeal been more disabling than 
as currently rated under the present decision of the Board. 

Given the Veteran's complaints associated with employment, 
the Board has also considered whether this case should be 
referred to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1).  See Barringer, supra.  The record reflects that 
the Veteran has not required frequent hospitalization for the 
disability, and that the manifestations of the disability are 
not in excess of those contemplated by the assigned rating.  
Further, although the Veteran experiences occupational 
impairment, there is no indication in the record that the 
average industrial impairment from the disability would be in 
excess of that contemplated by the assigned ratings.  The 
Court has held that, "if the criteria reasonably describe 
the claimant's disability level and symptomatology, then the 
claimant's disability picture is contemplated by the rating 
schedule, the assigned schedular evaluation is, therefore, 
adequate, and no referral is required."  Thun, supra.  
Therefore, the Board has concluded that referral of this case 
for extra-schedular consideration is not in order.

In conclusion, it is found that the preponderance of the 
evidence is against the Veteran's claim for an increased 
evaluation for the service-connected CAD, status post CABG.

ORDER

Entitlement to an increased evaluation for posttraumatic 
stress disorder, currently evaluated as 70 percent disabling, 
is denied.

Entitlement to an increased evaluation for coronary artery 
disease status post four vessel coronary artery bypass graft, 
currently evaluated as 60 percent disabling, is denied.



___________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


